DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statement filed on 03/17/2021 are considered by examiner.

                                                                  Drawings
3.           All drawings filed on 03/17/2021 are approved by examiner.

Allowable Subject Matter
4.	Claims 1-20 are allowable over prior art of record.

5. 	None of prior art of record taken alone or in combination shows a device and a system comprising at least a first field-effect transistor (FET) coupled between a first terminal and a drive terminal, the first FET configured to: turn on responsive to a pulse-width modulation (PWM) signal having a first state; and turn off responsive to the PWM signal having a second state; a second FET coupled between the first terminal and the drive terminal, the second FET configured to: turn on responsive to the PWM signal having the first state; and turn off responsive to expiration of a particular delay after the second FET turns on; a third FET coupled between the drive terminal and a second terminal, the third FET configured to: turn on responsive to the PWM signal having the second state; and turn off responsive to the PWM signal having the first state; and a fourth FET coupled between the drive terminal and the second terminal, the fourth FET configured to: turn on responsive to the PWM signal having the second state if a switching terminal has a first voltage; and turn off responsive to the PWM signal having the first state or if the switching terminal has a second voltage along with further detailed limitations as recited in claims of the present application.

				Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838